Citation Nr: 1731177	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-04 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for alcohol and substance abuse.

2.  Entitlement to service connection for memory loss.

3.  Entitlement to service connection for sexual dysfunction.

4.  Entitlement to service connection for a nervous system disability. 

5.  Entitlement to service connection for dizziness.

6.  Entitlement to service connection for degenerative arthritis.

7.  Entitlement to service connection for loss of teeth.

8.  Entitlement to service connection for liver disease to include cirrhosis.

9.  Entitlement to service connection for hepatitis C.
10.  Entitlement to an increased rating for migraine headaches currently rated at 30 percent.

11.  Entitlement to a compensable rating for tinea pedis.

12.  Entitlement to an effective date before August 26, 2016, for the grant of a 100 percent rating for posttraumatic stress disorder (PTSD) with a major depressive disorder. 


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1969 to February 1971, including service in the Republic of Vietnam from December 1969 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2012, December 2012, and October 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In July 2015, the Board remanded all the above issues, except the earlier effective date claim, for additional development.

While the Board's July 2015 remand also included the Veteran's claims for a heart and vision/eye disabilities as well as a claim for a TDIU, the Board finds that these issues are no longer before the Board.  The Board has reached this conclusion because the agency of original jurisdiction (AOJ), in an October 2016 rating decision, granted service connection for a vision/eye disability as well as granted the TDIU and the Veteran did not perfect his appeal to the heart claim by filing a Substantive Appeal after the issuance of the August 2015 statement of the case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Alcohol and substance abuse are related to the Veteran's service-connected PTSD and major depressive disorders.

2.  In May 2017, prior to the promulgation of a decision in the appeal, the Veteran in a writing to VA withdrew his appeal as to the denial of his claims of service connection for sexual dysfunction, a nervous system disability, dizziness, degenerative arthritis, loss of teeth, liver disease to include cirrhosis, and hepatitis C; his claims for increased ratings for migraine headaches and tinea pedis; and his claim for an effective date before August 26, 2016, for the grant of a 100 percent rating for PTSD with a major depressive disorder. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for alcohol and substance abuse have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.310 (2016).

2.  The criteria for withdrawal of a Substantive Appeal as to the denial of the claims of service connection for sexual dysfunction, a nervous system disability, dizziness, degenerative arthritis, loss of teeth, liver disease to include cirrhosis, and hepatitis C; the claims for increased ratings for migraine headaches and tinea pedis; and the claim for an effective date before August 26, 2016, for the grant of a 100 percent rating for PTSD with a major depressive disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Service Connection Claim

The Veteran contends, in essence, that his alcohol and substance abuse are related to his service-connected PTSD and major depressive disorders.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this regard, service connection on a direct basis for substance abuse is precluded.  See 38 C.F.R. § 3.301.  However, there is a limited exception to this doctrine when there is clear medical evidence establishing that alcohol or drug abuse was acquired as secondary to a service-connected disability, itself not due to willful misconduct.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

The Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Initially, the Board notes that the Veteran is service-connected for PTSD and major depressive disorders.  Moreover, and as noted by the March 1996 and March 2012 VA examiners, the record documents the Veteran's long history of complaints and/or treatment for alcohol and substance abuse.  See VA treatment records dated in June 1984, June 1987, April 1988, and June 1998.  Furthermore, in August 2016 the VA psychiatric examiner opined that the Veteran's alcohol and substance abuse were related to his service-connected for PTSD and major depressive disorders.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Thus, based on the totality of the medical evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the most probative evidence of record shows that service connection is warranted for alcohol and substance abuse because they are related to his service-connected PTSD and major depressive disorders.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases). 

The Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  Here, in a May 2017 writing to VA the Veteran notified VA that he wanted to withdraw his appeal of the denial of his claims of service connection for sexual dysfunction, a nervous system disability, dizziness, degenerative arthritis, loss of teeth, liver disease to include cirrhosis, and hepatitis C; his claims for increased ratings for migraine headaches and tinea pedis; and his claim for an effective date before August 26, 2016, for the grant of a 100 percent rating for PTSD with a major depressive disorder.  The withdrawal was received by VA prior to the issuance of a final decision as to these issues.  Thus, the Board thus finds that there remains no allegation of error of fact or law for appellate consideration as to these issues.  As such, the Board does not have jurisdiction to review them and they are dismissed.


ORDER

Service connection for alcohol and substance abuse is granted.

The appeal of the denial of the claims of service connection for sexual dysfunction, a nervous system disability, dizziness, degenerative arthritis, loss of teeth, liver disease to include cirrhosis, and hepatitis C; the claims for increased ratings for migraine headaches and tinea pedis; and the claim for an effective date before August 26, 2016, for the grant of a 100 percent rating for PTSD with a major depressive disorder are dismissed.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


